Citation Nr: 1604457	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease, status post meniscal tear, prior to February 5, 2015 and 20 percent thereafter.

2.  Entitlement to an increased rating for left ankle degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing at the RO in November 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Review of the record discloses that in July 2014, the Veteran raised the issue of entitlement to a higher rating for right ankle disability.  This matter is referred to the RO for an appropriate response.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the symptoms associated with his service-connected right knee, left knee and left ankle are more disabling than contemplated by the currently assigned disability evaluations and warrant higher ratings.  During personal hearing in November 2015, he asserted that he had worsening instability, locking and fatigue, especially with the left knee, and had been issued braces by the Dublin VA following surgery the previous year.  The Veteran related that he continued to receive VA follow-up from which he had recently undergone magnetic resonance imaging, received injections, and would be attending the pain clinic.  He stated that he also obtained treatment from Middle Georgia Orthopedic clinic for his symptoms.  

Review of the record discloses that since an April 2015 supplemental statement of the case for the left knee and ankle, additional evidence was received in support of the claim consisting of VA outpatient records through mid-January 2016 and Middle Georgia Orthopedic clinical data through November 2015 showing treatment for left knee and ankle symptoms.  Neither the Veteran nor his Representative has waived consideration of the additional information by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this information to the RO for a supplemental statement of the case. See 38 C.F.R. § 19.38, 20.1304(c) (2015).  

As indicated above, the Veteran asserts that symptoms associated with the left knee have worsened, to include instability and/or giving way, since a prior VA joints examination in February 2015.  During his hearing, he strongly objected to the testing procedures for range of motion on most recent VA examination, and felt that the extent of his disability was not adequately portrayed, leading to an inadequate examination.  The Board finds that since the Veteran avers that his orthopedic symptoms have increased in severity, he will be afforded a new orthopedic examination in this regard.  

Finally, review of the record discloses that this appeal was initiated by the Veteran filing a claim for increased ratings for the left knee and left ankle in August 2009.  However, the claims file does not contain any significant VA records until April 2013, although there is some evidence of VA treatment dating back to 2006.  The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, VA outpatient records dating from 2008 through March 2013 should be requested and associated with the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from 2008 through March 2013 to the extent they are not of record, and associate them with Virtual VA/VBMS.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for an orthopedic type examination by an appropriate VA examiner who has not seen him previously to assess the current severity of the left knee, right knee and left ankle disabilities.  Access to Virtual VA/VBMS must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner should provide all ranges of motion for the left knee, left ankle, and right knee, and specifically indicate whether there is any additional limitation of function due to or caused by repetitive movements, fatigue, pain, weakness, lack of endurance or incoordination, etc.  The examiner must also provide well supported opinions as to the functional effects of each of the Veteran's service-connected disorders on his ability to secure and maintain gainful employment. 

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


